DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/27/2022 has been entered and considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. No. 2020/0043681) in view of Jeong (U.S. Pub. No. 2007/0285872).
As to claim 1, Chen teaches a keyboard module (5), the keyboard module comprising: 
a bottom plate (plate 110), comprising a first area and a second area (the plate 110 is arranged under the entire keyboard as can be seen in Fig. 2A, wherein the plate is under the first area, first row (e.g. Z X C V … Shift) and the second area, which is the second row of keys (e.g. A S D F … Enter)); 
a flexible circuit layer (14), covering the first area and the second area (the circuit layer is disposed between the keycap 11 and the bracket 15 of the key 10, wherein as can be seen the keyboard has a plurality of keys in Fig. 1A, therefore the flexible circuit layer 14 covers the first area and the second area of keys, [0049], lines 1-5); 
a first key structure (Fig. 1C, structure of key 10), arranged at a position of the flexible circuit layer corresponding to the first area (the keys Z X C B … Shift are arranged in the first area and arranged at a position of the flexible circuit layer 14, which is arranged under each key, [0049], lines 1-5); and 
a second key structure (Fig. 1C, structure of key 10), arranged at a position of the flexible circuit layer corresponding to the second area (the keys Caps Lock A S D F … Enter are arranged in the second area and arranged at a position of the flexible circuit layer 14, which is arranged under each key, [0049], lines 1-5); wherein, 
Chen does not teach a height of the first key structure is greater than a height of the second key structure,
Jeong teaches keys adopted for an electronic device (keys on the device 1, Fig. 1) wherein, a height of the first key structure (right most key structure shown in Fig. 6) is greater than a height of the second key structure (the right most key structure height is greater than a height of the second key structure, which is the left most key structure), and
Wherein a keycap surface of the first key structure and that of the second key structure are at a same horizontal plane (as can be seen in Fig. 6, the keycap surfaces of the first key structure and the second key structure are at a same horizontal plane, wherein the void removal elements 32 compensate for the height difference). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the same keycap surface heights and different structure height of keys in Jeong to the keyboard of Chen because to provide a capacitive switch of an electronic device which can easily remove a plurality of voids between a plurality of contacts and a plurality of capacitive sensors, [0010], lines 1-4.
As to claim 2, Chen teaches the first key structure is a scissor switch (Fig. 1C, the key 10 has a scissor switch structure).
As to claim 8, Chen teaches the second area (the keys Caps Lock A S D F … Enter are arranged in the second area) is located at an edge of the bottom plate (bottom plate 110 as can be seen in Fig. 1B is arranged under the key area and region 138, as a result the Caps Lock key is arranged on the edge of the bottom plate 110, which is arranged on the left side/edge of the bottom plate)
As to claim 9, Chen teaches an accommodating space is formed under the second area (there is a space 16 under the keys of the second area having the keys Caps lock, A, S, D, F, and etc as well as can be seen in Fig. 1C) to accommodate a connecting port of the electronic device (the space 16 has the first light source 140 and all the light emitting diode port connections to the first circuit 139, Figs 2C and 2D).
As to claim 10, Chen teaches a keyboard module (5), comprising: 
a bottom plate (110), comprising a first area and a second area (the plate 110 is arranged under the entire keyboard as can be seen in Fig. 2A, wherein the plate is under the first area, first row (e.g. Z X C V … Shift) and the second area, which is the second row of keys (e.g. A S D F … Enter)), and 
an accommodating space being formed under the second area (the second area keys like (Caps Lock, A, S, D, and etc. have a space area 16 under the keys, Fig. 1C); 
a flexible circuit layer (14), covering the first area and the second area (the circuit layer is disposed between the keycap 11 and the bracket 15 of the key 10, wherein as can be seen the keyboard has a plurality of keys in Fig. 1A, therefore the flexible circuit layer 14 covers the first area and the second area of keys, [0049], lines 1-5); 
a first key structure (Fig. 1C, structure of key 10), arranged at a position of the flexible circuit layer corresponding to the first area (the keys Z X C B … Shift are arranged in the first area and arranged at a position of the flexible circuit layer 14, which is arranged under each key, [0049], lines 1-5); and 
a second key structure (Fig. 1C, structure of key 10), arranged at a position of the flexible circuit layer corresponding to the second area (the keys Caps Lock A S D F … Enter are arranged in the second area and arranged at a position of the flexible circuit layer 14, which is arranged under each key, [0049], lines 1-5), and 
a connecting port, disposed in the accommodating space (the space 16 has the first light source 140 and all the light emitting diode port connections to the first circuit 139, Figs 2C and 2D),
Chen does not teach a height of the first key structure is greater than a height of the second key structure,
Jeong teaches keys adopted for an electronic device (keys on the device 1, Fig. 1) wherein, a height of the first key structure (right most key structure shown in Fig. 6) is greater than a height of the second key structure (the right most key structure height is greater than a height of the second key structure, which is the left most key structure), and
Wherein a keycap surface of the first key structure and that of the second key structure are at a same horizontal plane (as can be seen in Fig. 6, the keycap surfaces of the first key structure and the second key structure are at a same horizontal plane, wherein the void removal elements 32 compensate for the height difference). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the same keycap surface heights and different structure height of keys in Jeong to the keyboard of Chen because to provide a capacitive switch of an electronic device which can easily remove a plurality of voids between a plurality of contacts and a plurality of capacitive sensors, [0010], lines 1-4.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong, and further in view of Lane (U.S. Pub. No. 2019/0019639).
As to claim 3, Chen teaches first key structure (key shown in Fig. 1c) comprises a base (base that is shaped like a circle and connected to the bottom portion of the support assembly 12), a scissor structure (12), an elastic element (13) and a first keycap (11), 
Chen and Jeong do not teach a metal dome key,
Lane teaches the second key structure (Fig. 4) comprises a metal dome (418), a spacer layer (408) and a second keycap (410).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the key structure of Lane to the keyboard of Chen as modified by Jeong because to provide haptic feedback comprising detecting a user-perceptible physical travel of a push button, actuating a haptic element in response to reaching a point along the physical travel of the push button, and transmitting a haptic response from the haptic element via the push button to a user to simulate additional travel of the push button, [0004].
As to claim 4, Chen teaches the base is integrally formed (Fig. 1c, the base shown in the shape of a circle connected to the bottom portion of supporting element 12 is integrally formed).
Chen and Jeong do not teach a metal dome,
Lane teaches the metal dome are integrally formed (the metal dome 418 is integrally formed as shown in Fig. 4).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the key structure of Lane to the keyboard of Chen as modified by Jeong because to provide haptic feedback comprising detecting a user-perceptible physical travel of a push button, actuating a haptic element in response to reaching a point along the physical travel of the push button, and transmitting a haptic response from the haptic element via the push button to a user to simulate additional travel of the push button, [0004].
As to claim 5, Chen teaches the base (base that is shaped like a circle and connected to the bottom portion of the support assembly 12) and the bottom plate (110) are integrally formed (the base connected to the support element 12 and the bottom plate 110 are integrally formed and create a key structure).
As to claim 6, Chen and Jeong teach the keyboard structure of claim 1,
Chen and Jeong do not teach a metal dome,
Lane teaches the second key structure (Fig. 4) comprises a metal dome (418).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the key structure of Lane to the keyboard of Chen as modified by Jeong because to provide haptic feedback comprising detecting a user-perceptible physical travel of a push button, actuating a haptic element in response to reaching a point along the physical travel of the push button, and transmitting a haptic response from the haptic element via the push button to a user to simulate additional travel of the push button, [0004].
As to claim 7, Chen teaches a scissor type key (Fig. 1C),
Chen and Jeong do not teach the first type and second type key structure are different structures,
Lane teaches a type of the second key structure (Fig. 4) is different from a type of the first key structure (fig. 2), [0018], lines 1-9, wherein the key structures are different).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the different key structures of Lane to the keyboard of Chen as modified by Jeong because the individual keys of the keyboard have between 0.2 mm and 1.0 mm of physical key travel to offer the user a perceptible physical travel for a desirable feel and overall keyboard performance, [0018], lines 12-15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added reference of Jeong (U.S. Pub. No. 2007/0285872) has been added to read on the newly added limitations of the independent claims. The prior art reference of Jeong teaches a capacitive switch of an electronic device wherein the height of each structure is different, but the keycap height of each structure is at a same level. Therefore, the prior art reference of Jeong teaches the newly added limitations regarding the height difference of the keys and the structure mentioned by Jeong can be used in the keys of the keyboard of Chen in order to prevent any voids between a plurality of contacts and a plurality of capacitive sensors. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691